 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                             Case No.: 2:13-cr-00301-APG-CWH

 4          Plaintiff                                   Order Denying Motion for Response

 5 v.                                                               [ECF No. 312]

 6 PAUL EDWARD DAVIS,

 7          Defendant

 8        Defendant Paul Davis filed a motion asking me to respond to his prior motions (ECF

 9 Nos. 303, 307, 309) that he believes are still pending. ECF No. 312. I have already denied those

10 prior motions. See ECF Nos. 306, 311. Therefore, Mr. Davis’s current motion is moot.

11        I THEREFORE ORDER that defendant Paul Davis’s motion for response (ECF No. 312)

12 is DENIED AS MOOT.

13        DATED this 3rd day of April, 2020.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
